         Case 5:19-cv-04112-LKC Document 17 Filed 04/30/20 Page 1 of 1




                          IN THE UNITED STATES DISTRICT
                      COURT FOR THE EASTERN DISTRICT OF
                                PENNSYLVANIA

JOSE RAMON SILVA MEDINA                            :              CIVIL ACTION
         Plaintiff,                                :
                                                   :
       v.                                          :
                                                   :
ANDREW SAUL,                                       :
Commissioner of Social Security,                   :
            Defendant.                             :               NO. 19-4112
                                                   :


                                                  ORDER

              AND NOW, this 30th day of April, 2020, upon consideration of plaintiff’s Brief

and Statement of Issues in Support of Request for Review (Doc. 11), defendant’s Response

(Doc. 14), and plaintiff’s Reply (Doc. 15), it is hereby ORDERED that:

              1. Plaintiff’s Request for Review is DENIED;

              2. JUDGEMENT IS ENTERED in favor of defendant; and

              3. The Clerk of Court is directed to mark this case as CLOSED.


                                                  BY THE COURT:



                                                  /s/ LINDA K. CARACAPPA
                                                  LINDA K. CARACAPPA
                                                  UNITED STATES MAGISTRATE JUDGE
